This is a claim for compensation for personal injuries sustained by the claimant by accident arising out of and in the course of his employment as guard at the Chester State Hospital, August 19, 1920. The evidence discloses that the claimant, H. S. Lamb, while in the employment of the State as a guard at Chester State Hospital at Menard, Illinois, on the 20th day of August, A. 1). 1920, and while in line of duty and without fault on his part ivas Anciently kicked by a burly, strong inmate whom he and others Avere endeavoring to quiet Avhile unruly. The result of the kick Avas to cause the left testicle to perish or atrophy at least 50 per cent. The injury was very painful, laying claimant up at home for a month or more, before he could return to his employment. He has to Avear a suspensory all the time Avhen he Avorlcs. The medical evidence shoAArs “the injury he received is permanent and that the gland is impaired to a very substantial extent in performing its functions; that the result of such an injury is liable to effect his mental condition, and cause him to be depressed all his life.” The claimant is 49 years old and is married and has five children. The State has demurred. Claimant has always since said injury remained on same salary as before injury. The Court has repeatedly held that the State is not liable in such cases and so holds in this case. The demurrer is therefore sustained and case dismissed. But the Court in this class of cases has usually recommended that in the interest of social justice and equity that Legislature make an appropriation for the payment; and following that reasoning we recommend that the Legislature make an appropriation in the sum of three hundred ($300.00) dollars for claimant.